DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt is acknowledged of the amendment filed 12/07/2022.

					Withdrawn Rejection
	The rejection under  35 USC 112(b) and  35 USC 112(d) of claims 9  and 2, respectively, are withdrawn in view of applicant’s response and amendment of 12/07/2022.

					Maintained Rejections

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5,  and 17  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 24-30 of US Patent No. 10,835,510 (US’510). Although the claims at issue are not identical, they are not patentably distinct from each other because US’510 claims a method of treating a wound, chronic wound or wound of the epithelia. These wounds are infections which contains a biofilm and are treated by administering a plurality of microparticles in a pharmaceutically acceptable carrier, wherein substantially all of said particles have a volumetric mean diameter of from about 0.4 um to 5 um, the microparticles comprising bismuth and or a bismuth salt (claims 1 and 2). The bismuth compound is BisEDT (claims 2 and 5). Diabetic ulcers and infection ulcerations are included in claim 8.  Claim 10 is specific to a method of treating a diabetic foot ulcer. The method including the mlimitations of claims 10-12  meet the limitation of  VMD as claimed. Therefore, those of ordinary skill would have expected similar treatment of infections using the instantly claimed method given the claims of US’510. The instant claims would have therefore been obvious to one of ordinary skill in the art at the time of filing given the claims of ‘510 (see claims 1-31).

Claims 1, 3-9, 13, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25  of U.S. Patent No. 11,207, 288 (US’288). Although the claims at issue are not identical, they are not patentably distinct from each other because US’288 claims a method of treating a diabetic wound infection by administering a therapeutically effective amount of a microparticle composition comprising BisEDT, wherein the microparticles have a D90 of less than 2 um, the particles have a VMD from about 0.4 um to about 2.5 um (see claim 1). The composition further comprises 0.05% to about 1.0 %  polysorbate 80, about 0.5 to 40 mM sodium chloride, optionally about 1% to about 10% of methylcellulose, and optionally about 2 to 20 sodium phosphate at about pH 7.4 (claim 3). Concentrations range from about 0 ug/cm2 to about 1,0000,000 ug/cm2 (claim 4-6). Administration can occur from once a day to once every 12 weeks (claims 7-10) Therefore, those of ordinary skill in the art would have expected similar therapeutic results in the treatment of bacterial infections in general, given the teachings of effectiveness on diabetic foot infections as set out in the claims of US’288. The instant method would have been obvious to one of ordinary skill in the art at the time of filing given the claims of US’288.

The following is maintained because claims 3-5 should have been rejected in the first action. As applicant acknowledges in his response, Halwani teaches administration of Bis-EDT.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 7, 8, 13-16,  and 22-24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Halwani et al ,( International Journal of Pharmaceutics 358 (2008); 278-284).

	Hawani teaches a liposomal particle delivery of Bis-EDT and tobramycin used in treating lung infactions against P. aeruginosa (see Abstract). Average size of the particles is 908.0 +/- 42.7 nm (Section 3.1, page 280). This meets the D90 requirement of claim 1. The concentration of BisEDT is 10.6 +/- 0.7 uM. The claims are anticipated by Halwani et al.


			New Rejection of the Claims Based on an Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, and 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for microparticles, does not reasonably provide enablement for all articles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The specification is enabled for microparticle compositions only. Clarification is requested as to which other particles are enabled, and where the support for these particles is found in the specification.

Claims 1, 3-9, 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The broadening of the claimed composition from microparticles to all particles is considered new matter since it includes nanoparticles and liposomes . Correction is requested.

			New Rejection based on an IDS

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 8, 13-16, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alhariri et al.
Alhariri et disclose the use of liposomes to encapsulate BisEDTfor the treatment of cystic fibrosis. While Alhariri et al does not set out a particle size or dosage, those of ordinary skill would have found it well within their skill to claim both within the instantly claimed parameters in view of the teachings of Halwani et al. Specifically, Halwani et al teaches ). Average size of the particles is 908.0 +/- 42.7 nm (Section 3.1, page 280). This meets the D90 requirement of claim 1. The concentration of BisEDT is 10.6 +/- 0.7 uM. Therefore, the instantly claimed method of treating would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Alhariri et al in view of Halwani et al.

Conclusion
	No claims are allowed.

				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz